internal_revenue_service department of the treasury index no washington dc cid number release date person to contact identifying number telephone number refer reply to cc dom it a - plr-119273-97 date date legend claimant assignee factor state m state n date date date u v w x y z dear this letter is in response to a ruling_request submitted on behalf of claimant regarding the application of sec_104 of the internal_revenue_code to certain payments received by claimant in a factoring transaction facts claimant is an individual residing in state m claimant uses the cash receipts and disbursement method_of_accounting for filing his federal_income_tax returns in date claimant negotiated a settlement agreement with a defendant to recover damages on account of personal injuries that provides for periodic_payments of dollar_figurev per month beginning on date for the longer of a u-year period the guaranteed period or plr-119273-97 claimant’s life you represent that amounts payable under the settlement agreement are excludable from claimant’s gross_income under sec_104 pursuant to the settlement agreement the defendant made an assignment of its periodic_payment liability to assignee in what you represent was a qualified_assignment under sec_130 the settlement agreement states that claimant has no right accelerate or defer said future payments receive the present discounted value of future payments or have the power to sell mortgage encumber or anticipate the future payments or any part thereof by assignment or otherwise after receiving monthly periodic_payments of dollar_figurev from assignee for about months claimant entered into a contract with factor to transfer dollar_figurew per month of his rights in the remaining monthly payments during the guaranteed period beginning on date to factor for a lump sum payment of dollar_figurex this dollar_figurew per month is equal to approximately of the dollar_figurev monthly payments this transfer factoring transaction closed during date with factor issuing checks to claimant for dollar_figurey because claimant not factor received the date payment and the three succeeding monthly payments as part of the factoring transaction factor notified assignee that it was to make the dollar_figurev monthly payments to claimant at a new address in care of banks appointed by factor to receive those payments claimant also executed a power_of_attorney authorizing factor or its assignee to cash the monthly periodic_payment checks issued by assignee thus after the factoring transaction factor was to receive the dollar_figurev monthly payments from assignee retain from each full monthly payment the dollar_figurew per month it acquired in exchange for its lump sum dollar_figurey payment and then send a check to claimant in the amount of the dollar_figurez portion of each monthly payment that claimant did not transfer to factor the dollar_figurey lump sum that claimant received is equal to approximately percent of the face_amount of the payments acquired by factor resulting in a return to factor of about percent you represent that factor has engaged in other factoring transactions and that each of them is individually structured and highly negotiated both as to the amounts being assigned at each payment interval and the discount rate applied thereto you represent that the factoring transaction is governed by and is enforceable under the law of state n and that a court in state m would look to state n law in determining whether the factoring transaction is enforceable for purposes of this ruling we have assumed but do not decide that the factoring transaction is enforceable under applicable state laws assignee has advised claimant and factor that it will not honor the assignment of the periodic_payments to factor absent a court order thus assignee has not made any periodic_payments to claimant or factor after it made the date payment and the three succeeding monthly payments plr-119273-97 specifically you request the following two rulings lump sum payments paid_by factor to claimant in exchange for the right to receive a portion of the future payments due to claimant under the settlement agreement constitute damages received on account of personal injuries under former sec_104 periodic_payments paid to claimant under the settlement agreement in excess of the amount assigned by claimant to factor will constitute damages received on account of personal injuries under former sec_104 law sec_61 provides that except as otherwise provided in subtitle a gross_income means all income from whatever source derived sec_104 as in effect prior to the amendments made by a of the small_business job protection act of act provided in general that gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness section d of the act provides that the amendments made by a to sec_104 do not apply to any amount received under a written binding agreement court decree or mediation award in effect on or issued on or before date sec_451 provides that the amount of any item_of_gross_income shall be included in the gross_income of the taxpayer for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income the amount is to be accounted for as of a different period sec_1_451-1 of the income_tax regulations likewise provides that under the cash_receipts_and_disbursements_method of accounting_income must be included in gross_income when actually or constructively received revrul_79_220 1972_2_cb_74 involves an insurance_company that had a continuing obligation to pay an amount monthly to an individual for an agreed period of time in settlement of a suit for personal injuries the insurance_company purchased a single premium annuity from another insurance_company as an investment to provide a source of funds to satisfy its obligation to the individual the ruling holds that the exclusion_from_gross_income provided by sec_104 applies to the full amount of the monthly payments received by the individual because the individual had a right to receive only the monthly payments and did not have the actual or constructive receipt or the economic benefit of the lump sum amount that was invested to yield the monthly payments in support of its holding revrul_79_220 cites to revrul_72_25 1972_1_cb_127 which relates to a similar arrangement made by an employer to provide for payment of deferred_compensation to an employee and concludes that the employee plr-119273-97 includes the compensation in income in the taxable_year in which it is actually received or otherwise made available whichever is earlier amounts that are not taxable under actual or constructive receipt principles nevertheless may satisfy the requirements for inclusion in income under the doctrine_of cash equivalency under this doctrine a taxpayer is treated as having income when the taxpayer receives property that is the equivalent of cash decisions in cases involving cash equivalency have been based on the facts and circumstances of particular cases in situations where a contract provided for deferred payments and no notes or other evidences of indebtedness were given the contract rights which in the situations described were not of a type commonly sold or given as part of a purchase_price were held not to be property and therefore not a cash_equivalent 17_tc_465 johnson v commissioner 14_tc_560 compare revrul_68_606 1968_2_cb_42 obligor’s payments to make future installment payments is a cash_equivalent even though contained only in a contract if the rights under the contract are freely transferable and readily saleable under sec_1_83-7 if a nonqualified_stock_option provided to an employee for services has no readily_ascertainable_fair_market_value when granted the employee defers income realization until the option is exercised or the option is sold or otherwise_disposed_of at which time the employee realizes compensation income see also revrul_72_25 supra discussion claimant settled his personal injury claim in exchange for defendant’s obligation to make periodic_payments which was then assumed by assignee claimant has not actually or constructively received the full damage amount in addition claimant did not receive the discounted value of assignee’s future periodic_payment obligation because under these facts that payment obligation was in no proper sense the equivalent of cash thus claimant excluded from gross_income the full amount of each monthly payment as assignee made each payment as a result of the factoring transaction claimant received a dollar_figurey lump sum payment in exchange for the sale of his right to receive dollar_figurew of each of the remaining monthly periodic_payments for the guaranteed period thereby closing the transaction as to that portion of assignee’s periodic_payment obligation in the context of deferred_compensation an employee’s sale of a nonqualified_stock_option without a readily_ascertainable_fair_market_value to a third party closes a transaction created when the employer granted the option to the employee and results in income of the same character ie compensation income to the employee in the year of the sale similarly claimant’s receipt of factor’s lump sum payment in exchange for the sale of his right to dollar_figurew of each of the remaining monthly periodic_payments closes the date transaction attributable to that portion of assignee’s periodic_payment obligation and results in income of the same character as would have been received absent the plr-119273-97 factoring transaction thus the dollar_figurey that factor paid to claimant in the factoring transaction is considered received on account of personal injuries under former sec_104 the fact that the dollar_figurey lump sum was paid_by factor does not affect its character under sec_104 in this case in which the settlement agreement was not readily saleable and claimant uses the cash_method_of_accounting see revrul_72_224 1972_1_cb_30 cash_method seller excludes from income as tax-exempt_interest under sec_103 that portion of proceeds received from purchaser of state or local governmental obligation attributable to interest accrued prior to sale see also revrul_70_151 1970_1_cb_116 in addition claimant did not transfer to factor its right to receive dollar_figurez per month out of each monthly payment during the guaranteed period however pursuant to the factoring transaction this dollar_figurez of the monthly dollar_figurev payment will be sent to claimant in care of a designated bank factor will retain dollar_figurew of the monthly payment and will direct that the remaining dollar_figurez be remitted to claimant thus factor is merely claimant’s agent with respect to the dollar_figurez per month of the periodic_payments that are paid_by assignee under the settlement agreement conclusion accordingly based strictly on the information submitted and representations and assumptions made we conclude that the dollar_figurey lump sum payment received by claimant from factor pursuant to the factoring transaction is damages received on account of personal injuries or sickness under former sec_104 the dollar_figurez monthly periodic_payments paid_by assignee and remitted to claimant by factor which were not assigned by claimant to factor in the factoring transaction are damages received on account of personal injuries or sickness under former sec_104 similarly periodic_payments made after the guaranteed period which were not assigned by claimant to factor in the factoring transaction and that are received by claimant from assignee are damages received on account of personal injuries or sickness under former sec_104 except as expressly set forth in the preceding paragraph no opinions are expressed concerning the tax consequences of the transaction described in this letter under any provision of the internal_revenue_code as noted above we have assumed but not decided that the factoring transaction is valid under applicable state law thus this ruling shall be considered of no effect retroactively if the factoring transaction is not valid under applicable state law for two reasons we decline to rule on claimant’s request concerning whether the factoring transaction adversely affected assignee’s exclusion under sec_130 of amounts it received from defendant to assume the liability to make periodic_payments first plr-119273-97 under dollar_figure of revproc_99_1 1999_1_irb_6 the service issues rulings applying the tax laws to a taxpayer’s specific set of facts the tax consequences under sec_130 do no pertain to claimant the taxpayer who is requesting this ruling second the service may decline to issue a ruling when appropriate in the interest of sound tax_administration or on other grounds whenever warranted by the facts and circumstances of a particular case a copy of this letter should be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely deputy assistant chief_counsel income_tax accounting by michael j montemurro senior technician reviewer branch
